DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-8-2021 has been entered.
                                                                Response to Arguments
The examiner acknowledges that the amended claim set corrects the previous 112 rejection noted in the office action (1-8-2021). The previous 112 rejection has been withdrawn.
Applicant's arguments filed 7-8-2021 have been fully considered but they are not persuasive. 
Applicant argues…
Lynen (US-9,695,089) does not describe the formation of a stabilized green body
Lynen does not disclose the shape factor of at least 0.5
Lynen does not teach at least 50% weight of coke
Lynen and Damjanovic (US-9,975,814) are not in the same filed of endeavor
Applicant further argues that none of the other applied references make up for the deficiency of Lynen and Damjanovic as evidenced by Klaus.

As applicant notes in their argument “it is necessary that the printed material is at least partially cured or dried he/ore a carbonization step and a siliconization step take place. It is important to have a dimensionally stable green body to be carbonized: otherwise, the risk is too high that during the carbonization and/or siliconization step cracks or fissures in the "green body" are formed which could result in a breakdown of the corresponding body, (Pg. 3)”. It should be noted that the limitation requiring a dimensionally stable green body to be carbonized
Applicant has provided what appears to an image of a formed polishing with an excerpt from a German Company called Norton Abrasives. The applicant has not provided the original source material nor indicated where it may be found for further consideration. Furthermore, applicant’s assertion that the drawing is only done for illustrative purposes, does not seem to be a statement found within Lynen. Finally, the case law for drawing ratio may be applied if needed regarding any discrepancies with the particle shape factor utilized, see In re Mraz, 173 USPQ 25 (CCPA 1972).
Lynen was not relied upon for the amount of coke that was utilized for infiltration, Damjanovic was utilized for this limitation. It was pointed out that Lynen utilized a 30% carbon black infiltrant, adding that the amount of carbon black (infiltrant) utilized impacts the amount of secondary carbon that could be formed. Thus, making the amount of infiltrant a result effective variable.  
Both Lynen and Damjanovic are both deal with the fabrication of silicon carbide using impregnation to illicit reaction bonding within the article. Accordingly, Both Lynen and Damjanovic are found in the CPC C04B2235/616, Liquid infiltration of green bodies or pre-forms consequently it is understood that these two reference are within the same field of endeavor. 
This is unpersuasive because as explained above there was not found to be deficiency in Lynen and Damjanovic as evidenced by Klaus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 17-20, 23-24, & 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynen et al. (US-9,695,089, hereinafter Lynen), as evidenced by European Carbon and Graphite Association (Cokes, 2005, hereinafter ECGA) and in further view of Damjanovic et al. (US-9,975,814, hereinafter Damjanovic), as evidenced by Klaus et al. (DE-2,947,005, hereinafter Klaus)Regarding claim 17, 	
A method for producing a three-dimensional, ceramic component containing silicon carbide, comprising:
providing a powdered composition having particles of a grain size (d50) of between 3 μm and 500 μm and
a shape factor (width/length) of at least 0.5 on average,
the powdered composition comprising at least 50 wt.% coke,
providing a liquid binder
three dimensionally printing by planarly depositing a layer of the composition provided in a} and locally depositing droplets of the binder provided in b} to said layer, and
repeating step c) to obtain a printed material, wherein the step of locally depositing the droplets in subsequent repetitions of said step is adjusted according to the desired shape of the three~ dimensional, ceramic component to be produced from the printed material,
at least partially curing or drying the binder of the printed material of step c) and obtaining a green body having the desired shape of the three-dimensional1 ceramic component,
carbonizing the green body, and
siliconizing the carbonized green body by means of infiltration with liquid silicon to obtain the three-dimensional, ceramic component, wherein the green body, while above the melting temperature of silicon and substantially above the surface of a silicon bath, becomes saturated with silicon by means of capillary forces.
Lynen teaches the following:
(Col. 3, lines 43-45 & 57-64) teaches using granulations with an average grain size of 70 to 200 μm and suitable binding agent, a porosity is reached that allows a 10: 75 μm, D50: 115 μm, & D90: 160 μm
(Fig. 3) depicts the implementation of round/spherical particles being for the SiC. As such, a round or spherical particle would have a shape factor that almost equal length and width length i.e. (2/2 = 1 or 3/3 = 1) which is at least 0.5. Additionally, the black carbon dispersion also appears to depict round/spherical particulates. Furthermore, the change of shape case law may be implemented regarding any discrepancies with the shape of the particles implemented.
(Col. 4, lines 5-10 & 24-27) teaches that multiple rounds of carbonization with carbon black are possible, this done to increase the amount of carbon prior to the siliconization. Noting, that the suspension has 30 wt. % carbon black content.Wherein, it is understood that the amount of carbon content prior to siliconization impacts the amount of secondary silicon carbide formed. Consequently, the case law for result effective variable can be applied, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Lynen discloses the claimed invention  petroleum coke, pitch coke, metallurgical coke, carbon black, needle coke are all types of synthetic coke materials. As such, carbon black is understood to be a type of coke. 
(Col. 1, lines 63-67) teaches that the common factor in these casting methods is that the ceramic powder and grains in terms of obtaining the highest possible packing density are available in broad or multi-modal distributions and as dispersions, mostly aqueous.
(Col. 5, lines 15-16) teaches that a binding agent such as a selectable resin can be used. In addition, to citing the case law for sequential for simultaneous steps i.e. depositing powder material and then a colloidal suspension encompassing the liquid binder, versus depositing colloidal suspension with a binder and powder material suspended within, where generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ125. In general, the transposition of process steps or the splitting of one step into two, where the 
(Col. 5, lines 18-22) teaches that the building up in layers of the preliminary body can take place in layer thicknesses of 100 to 500 urn. Wherein, it is understood and implied that a 3D object is fabricated via the layered deposition of material in a repeated fashion of a specified pattern.
(Col. 5, lines 29-32) teaches that if the impregnation takes place using a suspension, the preliminary body is preferably dehydrated by drying before the reaction firing is carried out. (Claim 6) adding that when an aqueous carbon black suspension is used as the suspension, the suspension is applied onto the grains of the preliminary body during drying. Noting, that while no discrepancies are found regarding the infiltration and drying, the case law for sequential vs simultaneous steps be recited if needed, see In re Tatincloux, 108 USPQ 125 & Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
(Col. 4, lines 4-6) teaches that the preliminary body is then impregnated with an aqueous carbon black suspension, as shown in illustration b. of (Fig. 3).
(Col. 4, lines 63-End) teaches that the currently used siliconization methods utilized are add-on, wick and immersion impregnation. The distance between silicon source and preliminary body material to be processed should not be greater than 150-200 mm with regard to a complete infiltration.
Regarding Claim 17, Lynen teaching the invention as claimed. Lynen is silent on the amount of coke implemented. In analogous art for a method used to fabricate silicon carbine that utilizes a carbonization and siliconization process, Damjanovic suggests using specific amounts of acetylene coke within the formulation used to produce silicon carbine, and in this regard Damjanovic teaches the following:

    PNG
    media_image1.png
    293
    511
    media_image1.png
    Greyscale
(Col. 7, lines 1-15, Table 1-Continued) depicted in Table 1, and recaptured here shows that acetylene coke is used in the range of 5.0 -68.9% which falls within the limitation of at least 50 wt. coke. Though, not applied it is understood that the carbon content prior to siliconization impacts the amount of secondary silicon carbide formed, this the amount of carbon prior to siliconization could be considered a result effective variable due to its impact on the amount of secondary silicon carbide formed. Citing, evidence from Klaus (Abstract) which states that acetylene coke is coke that is produced as byproduct. The coke produced is of good quality (purity greater than 96%, low in ash, and of useful granularity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the 

Regarding claim 18,
Wherein the coke is selected from the group consisting of acetylene coke, flexi coke, fluid coke, shot coke and carbonized ion-exchange resin beads.
Regarding Claim 18, Lynen teaching the same as detailed above. Lynen is silent on the type of coke implemented. In analogous art as applied above in claim 17, Damjanovic teaches the following:
(Col. 7, lines 1-15, Table 1-Continued) as noted above teaches that Table 1 shows that acetylene coke is utilized.
The same rejection rationale and analysis that was used previously for claim 17, can be applied here and should be referred to for this claim as well.
	

Regarding claim 19,
Wherein the powdered composition according to step (a) is a granulate.
Lynen teaches the following:
(Col 3, lines 17-20) teaches that the invention disclosed related to a preliminary body that is constructed monolithically in layers from a formless granulation by
Regarding claim 20,
Characterized in that the binder in step b) comprises phenol resin, furan resin, polyimides or mixtures thereof.
Lynen teaches the following:
(Col. 3, line 64) teaches that the binding agent is preferably furan resin.
Regarding claim 24,
Wherein the siliconization takes place in a vacuum
Regarding Claim 24, Lynen teaching the same as detailed above. Lynen is silent on implementing a vacuum during siliconization. In analogous art for a method used to fabricate silicon carbine that utilizes a carbonization and siliconization process, Damjanovic suggests utilizing a vacuum atmosphere during the siliconization process, in this regard Damjanovic teaches the following:
(Col. 4, lines 55-58} step (g) is siliconization in a vacuum in a temperature range from 1600 to 1750 °C with a dwell time of 60 to 90 minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
B.) Claim(s) 21, is rejected under 35 U.S.C. 103 as being unpatentable over Lynen, in view of ECGA, in view of Damjanovic, as evidenced by Klaus, and in further view of Polster et al. (US-2014/0,044,979, hereinafter Polster)
Regarding claim 21, 
Wherein the binder in step b) comprises cellulose, starch, sugar or mixtures thereof.
Regarding Claim 21, Lynen above teaching a production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide, including utilizing carbonized cellulose fibers mixed with phenolic resin binder within the SiC matrix, (Col. 10, lines 8-10 & 18-20). Lynen is silent on implementing cellulose, starch, sugar as binder. In analogous art for a method 
([0037]-{0039]) teaches provision of the preforms includes the following steps providing cellulose flour, carbonizing the cellulose flour, and mixing the carbonized cellulose flour with a binder, preferably a phenolic resin. Polster further suggests on ([0044]) that the benefit of using additives such as cellulose in the hinder is it allows for the manufacturing of a silicon carbide preform having relatively high porosity of 70%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By utilizing additives such as cellulose in the binder, as taught by Polster. Highlighting, implementation of additives in the binder such as cellulose allows for the fabrication of silicon carbide preforms having a relatively high porosity of 70%.C.) Claim(s) 22, is rejected under 35 U.S.C. 103 as being unpatentable over Lynen, , in view of ECGA, in view of Damjanovic, as evidenced by Klaus and in further view of Junichi Goto et al (US-10,137,637, hereinafter Goto)
Regarding claim 22,
Wherein the binder in step b) comprises silicates, silicon-containing polymers or mixtures thereof.
Regarding Claim 22, Lynen teaching a production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide, including utilizing carbonized cellulose fibers mixed with phenolic resin binder within the SiC matrix, (Col. 10, lines 8-10 & 18-20). Lynen is silent on the binder in step b) comprises silicates, silicon-containing polymers. In analogous art for a method used to fabricate 3D object from silicon carbide and a binder. Goto suggests using additives to the binder in particular silicon-containing polymers, and in this regard Goto teaches the following:
(Col. 22, lines 50-60) teaches that dispersing agents can be added to the binder, to help with the distribution of particulates that maybe suspended within it, amongst those dispersing agents listed are silicon-containing polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By utilizing silicon containing polymers in the binder, as taught by Goto. Highlighting, implementation of silicon-containing polymers 
D.) Claim(s) 25, 27-28, 31, & 33-44 are rejected under 35 U.S.C. 103 as being unpatentable over Lynen, in view of ECGA, in view of Damjanovic, as evidenced by Klaus, in view Benker et al. (US-4,957,811, hereinafter Benker)
Regarding claim 25,
Wherein the three-dimensional, ceramic component contains 20-75 wt. % SiC, 10-45 wt. % free silicon and 10-60 wt. % free carbon.
Regarding Claim 25, Lynen teaching a production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide. Lynen is silent on the composition of the ceramic component. In analogous art for a method to fabricate silicon carbine that utilizes a raw particulates that are subjected to siliconization process to form the silicon carbide, Benker suggests details regarding the composition of the infiltrated object, and in this regard Benker teaches the following:
(Col. 1, lines 57-64) teaches that the invention disclosed is a process for producing a component, having a porous sliding surface, from silicon-infiltrated silicon carbide has now been found, which comprises machining a component of silicon infiltrated silicon carbide with 40-95% by weight of SiC, 1-45% by weight of carbon particles of grain size 0.1-500 μm and 1-25% by weight of silicon. It should 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By fabricating a component with the above composition, as taught by Benker. Highlighting, fabrication a component with the above composition allows for forming a ceramic body that can still be machined into a desired thickness.Consequently, citing the case law for product by process claims with regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself. In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production. In re Pilkington, 162 USPQ 145,147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists. In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics. Ex: parte Skinner, 2 USPQ2d 1788. See MPEP 
Regarding claim 27,
Wherein the carbon contained in the component is completely surrounded by SiC
Lynen teaches the following:
(Col. 4, lines 4-8) teaches that (Fig. 3b) depicts the preliminary body when it is impregnated with an aqueous carbon black suspension. Highlighting, that the carbon black dispersion is completely surrounded by SiC granulations with resin binder.
Regarding claim 28,
Wherein the carbon is in particulate form
Lynen teaches the following:
(Col. 4, lines 4-8) teaches that the carbon black suspension contains 30 wt. % carbon black and also contains a surface-active agent, in addition to the polyelectrolyte-based dispersion agent. Additionally, (Col. 2, lines 36-42) teaches that disclosure allows for the highest possible packing density with a porosity that allows the introduction of colloidal carbon or carbon black.

Regarding claim 31,
Wherein the component comprises cavities, cooling channels or undercuts and consists overall of a microstructure of the constituents which is uniform or which 
Lynen teaches the following: a
(Col. 2, lines 21-29) teaches that by using procedures that construct a preliminary body in layers out of a shapeless granulation through the use of physical and/or chemical binding agents, shaped articles with large and/or complex forms can be manufactured based on design data. This means that undercuts are possible, something that ceramic moulding methods cannot achieve, or only by the combination of various shaped articles. It is then possible to create the preliminary body in a very short time.
Regarding claim 33-41,
Wherein the industry equipment is selected from the group consisting of a pump, a micro reactor, a macro reactor, pipe lining and a branched pipe.
Lynen teaches the following:
(Col. 2, lines 21-29) teaches that by using procedures that construct a preliminary body in layers out of a shapeless granulation through the use of physical and/or chemical binding agents, shaped articles with large and/or complex forms can be manufactured based on design data. This means that undercuts are possible, something that ceramic moulding methods cannot achieve, or only by the combination of various shaped articles. It is then possible to create the preliminary body in a very short time. (Col. 3, lines 30-32) teaches that Existing CAD data can without moulds be converted directly and rapidly into In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.
The same rejection rationale, case law and analysis that was used previously for claim 33, can be applied here and should be referred to for claims 34-41 as well.
E.) Claim(s) 29, is rejected under 35 U.S.C. 103 as being unpatentable over Lynen, in view of ECGA, in view of Damjanovic, as evidenced by Klaus in view of Benker and in further view of Wikipedia's article on Toughness (Toughness, 2015, hereinafter WAOT)
Regarding claim 29,
Wherein the component has a work of fracture of at least 150 Nmm 
Regarding Claim 29, Lynen teaching a production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide. Lynen is silent on the work of fracture of the article manufactured. In analogous art that discusses the material properties a means to measure, WAOT gives details regarding the toughness of a material, and in this regard WAOT teaches the following:
Recalling that the term work of fracture is synonymous with the term toughness, as noted above. (Abstract,) teaches in materials science and metallurgy, toughness is the ability of a material to absorb energy and plastically deform without fracturing. One definition of material toughness is the amount of energy per unit volume that a material can absorb before rupturing. Noting, that the toughness (work of fracture) impacts the amount of energy that a material can absorb before rupturing.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques 
F.) Claim(s) 30, is rejected under 35 U.S.C. 103 as being unpatentable over Lynen, in view of ECGA, in view of Damjanovic, as evidenced by Klaus, in view of Benker and in further view of Wikipedia's Article on Flexural Strength (Flexural Strength, 2015, hereinafter WAFS)
Regarding claim 30,
Wherein the component has a three point flexural strength of at least 40 MPa.
Regarding Claim 30, Lynen is silent on the fabricated articles three point flexural strength. In analogous art that discusses the material properties a means to measure, 
(Abstract) teaches that Flexural strength, also known as modulus of rupture, bend strength, or fracture strength, is a material property, defined as the stress in a material just before it yields in a flexure test. The transverse bending test, is most frequently employed, in which a specimen having either a circular or rectangular cross-section is bent until fracture or yielding using a three point flexural test technique. The flexural strength represents the highest stress experienced within the material at its moment of rupture. It is measured in terms of stress, here given by the symbol a (lower case sigma). Noting, that flexural strength impacts the highest stress a material is capable of withstanding before rupture.
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing reaction bonded silicon carbide elements that utilizes a binder and curing techniques followed by further processing such as carbonization and siliconization to increase the overall amount of silicon carbide of Lynen. By optimizing the flexural strength of the manufactured article, as taught by WAFS. Highlighting, implementation an optimized flexural strength allows for composition of the article provided allows for tailoring the density of the article manufactured tailoring the highest stress a material is capable of withstanding before rupture
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Öttinger (US-2021/0,163,368) – It should be noted that this is the same applicant listed in the instant application, and that art does not beat the instant application filing date. However, the invention disclosed is for a method used for producing a ceramic component from a composite material containing at least one hard material and plastic, to the component produced by said method and to the use of said component. The method includes the following steps: a) providing a green body comprising at least one hard material, which has been produced by means of a 3D printing method, b) impregnating the green body with at least one liquid resin system and c) curing the impregnated green body to form a synthetic resin matrix. The hard material is preferably SiC and/or B4C.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741  

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715